Title: To Thomas Jefferson from Thomas Barclay, 10 May 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 10 May 1792. He has received TJ’s 9 [Dec. 1791] letter but not the enclosed newspapers. He has been here five months and guesses the disturbances in Morocco will subside in July “either by a decisive engagement, or an agreement to divide the Empire into the kingdoms of Fez and Morocco.” As soon as either of these occurs he will present himself to the new Emperor and seek to renew the treaty made with the former Emperor, “but I fear either of the successors will require that my Credentials be addressed to himself, and in that Case I shall be obliged to remain for New instructions.”—He wishes to know if he needs discretionary authority should he be obliged to wait on two sovereigns in Morocco.—Catherine the Great has instructed the St. Petersburg Council of Commerce to keep abreast of events in Morocco. Russian imports from the Mediterranean, shipped under foreign flags, have increased from three million rubles in 1789 to upwards of five million in 1790, and this when the total value of all of Russia’s foreign imports was twenty-three million rubles. He thinks that Catherine will soon try to make treaties with all the Barbary states.
        